Citation Nr: 0304779	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to May 12, 2000, for 
assignment of a 10 percent rating for service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1991 to March 
1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in September 2002 
and a substantive appeal was received in October 2002.


FINDING OF FACT

From March 10, 1995, to May 12, 2000, the veteran's service-
connected disability, described for rating purposes as 
hypertension, was not manifested by diastolic blood pressure 
readings predominantly 100 or more, or systolic blood 
pressure readings predominantly 160 or more; the veteran's 
hypertension during this period was under control through 
diet, not medication.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a 10 percent 
disability rating for hypertension were not met prior to May 
12, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The November 2002 statement of the case 
informs the veteran of the information and evidence necessary 
to warrant entitlement to the benefit sought and advised him 
of the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record shows that the 
veteran has been afforded multiple VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The veteran initially filed a claim for entitlement to 
service connection for hypertension, amongst other 
disabilities, in April 1995, approximately two months after 
being discharged from service.  By rating decision in May 
1995, the RO denied the veteran's claim for hypertension.  
This claim was administratively reviewed upon discovery that 
a page was missing from a medical report submitted by the 
veteran.  Upon receipt of the missing page, the RO issued an 
initial rating decision in September 2001 granting the 
veteran service connection for hypertension at a 
noncompensable rate from March 10, 1995, and at a 10 percent 
rate from May 12, 2000.  On appeal, the veteran contends that 
a 10 percent rating is also warranted for the period prior to 
May 12, 2000.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board notes that the criteria for evaluation of 
hypertensive vascular disease have been revised during the 
pendency of the veteran's appeal.  Diagnostic Code 7101 was 
revised effective January 12, 1998.  See 62 Fed. Reg. 62507 
(Dec. 11, 1997).  Where the law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board will evaluate the veteran's claim 
under both the old and new criteria.

The criteria in effect prior to January 12, 1998, provide 
that hypertension which is manifested by diastolic pressure 
predominantly 100 or more warrants a 10 percent evaluation.  
Hypertension which is manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent rating.  Note 2 provides that when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The criteria in effect from January 12, 1998, provide that 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Note 1 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic pressure is 
predominantly 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic pressure of 
less than 90 mm.  Note 2 says to evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The record reflects that the veteran was discharged from 
service in March 1995 and filed a claim for entitlement to 
service connection for hypertension in April 1995.  The 
service medical records reveal that the veteran had high 
blood pressure readings on several occasions in service.  
However, at the time of his discharge examination in December 
1994, his blood pressure was 152 systolic and 92 diastolic.  
The December 1994 discharge report reflects that the veteran 
was not on medication to control his blood pressure.  The 
veteran was subsequently separated from service on March 9, 
1995.

The evidence of record shows that the veteran had blood 
pressure readings taken in the first and last weeks of April 
of 1995.  The first reading, from the Family Practice Clinic 
at March AFB, showed 143 systolic and 95 diastolic and the 
second reading, from his VA examination, showed 140 systolic 
and 92 diastolic.  During the April 1995 VA examination, the 
veteran reported that he had a history of hypertension and 
that he was told he had borderline hypertension.  However, 
the medical record reflects that the veteran's blood pressure 
readings that day were below 160 systolic and below 100 
diastolic.  Also, the record does not reflect that the 
veteran was taking medication to control his hypertension, 
nor was he prescribed medication for his hypertension by the 
VA examiner.  The record also contains an undated medical 
record from the Family Practice Clinic at March AFB, which 
appears to be from some time in 1995.  This record does not 
include a blood pressure reading, but it does note that the 
veteran had hypertension and it reflects that the 
hypertension was controlled by diet.

The record also contains medical records from May 2000 which 
reflect that the veteran had a blood pressure reading of 164 
systolic and 104 diastolic, was diagnosed with hypertension, 
and was started on medication to control his hypertension.  
The record contains a medical report from Diamond Medical 
Group from June 2000 that contains three blood pressure 
readings, all of which are under 160 systolic and 100 
diastolic.  Based on these medical records showing that the 
criteria for a 10 percent rating were met, the RO assigned 
such a 10 percent rating effective May 12, 2000.  

However, because the veteran did not have blood pressure 
readings in excess of 160 systolic or in excess of 100 
diastolic from March 10, 1995 to May 12, 2000 and because the 
record also reflects that the veteran was not taking 
medication to control his hypertension during this period, 
there is no evidence that the veteran is entitled to a 
compensable rating for his service-connected hypertension for 
this period.  The Board acknowledges the veteran's 
contentions that he had several high blood pressure readings 
with systolic over 160 and diastolic over 100 while in 
service in 1993 and 1994.  However, the preponderance of the 
evidence is against a finding that the criteria for a 10 
percent rating were met during the period from the effective 
date of service connection (March 10, 1995) to May 12, 2000.  
The Board finds that a 10 percent rating is not warranted 
during this time period under either the old or new criteria 
because the evidence does not demonstrate:  1) the use of 
medication to control hypertension, or 2) diastolic pressure 
predominantly 100 or more, or 3) systolic pressure 
predominantly 160 or more.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

